  8:12-cr-00425-JFB-FG3 Doc # 144 Filed: 08/12/20 Page 1 of 2 - Page ID # 1025




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,


                      Plaintiff,                                 8:12CR425


       vs.
                                                                   ORDER
JOSEPH BUTTERCASE,


                      Defendant.




       This matter is before the Court on defendant’s motions for leave to appeal in forma

pauperis, Filing Nos. 140 and 142, the October 3, 2019, January 27, 2020, July 16, 2020,

and July 21, 2020 Orders, Filing Nos. 122, 124, 135 and 137 and on defendant’s motion

to appoint counsel, Filing No. 141. Defendant states his net income is only $10.00 per

month. Likewise, he has no liquidated assets. See Filing No. 140, Filing No. 140, Ex. B,

and Filing No. 143. After reviewing the same, the Court determines that defendant is

indigent and entitled to proceed on appeal in forma pauperis.         Likewise, defendant

requests appointment of counsel for his appeal, arguing that his hearing counsel no

longer represents him, and he is indigent. The Court will grant this motion and will appoint

the Public Defender’s office to represent defendant on appeal.

       THERFORE, IT IS ORDRED THAT defendant’s motions to appeal in forma

pauperis, Filing Nos. 140 and 142, are granted. IT IS FURTHER ORDRED THAT the
  8:12-cr-00425-JFB-FG3 Doc # 144 Filed: 08/12/20 Page 2 of 2 - Page ID # 1026




Public Defender’s Office is hereby appointed to represent defendant on appeal, and

defendant’s motion, Filing No. 141, is granted.

      Dated this 12th day of August, 2020.

                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge
